*579Dissenting Opinion by
Me. Justice Cohen:
As I read the opinion of the Court, I understand the conclusions there reached to be as follows:
(1) The state legislature may limit the appointing power’s power to remove at pleasure the incumbent of a legislatively created public office;
(2) Provision for staggered terms of office in the statute creating a public office impliedly reveals a legislative intent to prohibit exercise of a power to remove at pleasure; and
(3) (As a conclusion of the writer of the opinion only) appointed public officers in Pennsylvania exercising quasi-judicial powers may not be removed by the appointing power under any circumstances.
Before proceeding to analyze each of these conclusions, we should review our action in this area so that the full impact of the majority opinion will be recognized. First, although Article VI, §4 of our state Constitution, promulgated in 1874, has remained intact for eighty-six years and throughout several dozens of cases involving removals, it was not until Watson v. Pennsylvania Turnpike Commission, 386 Pa. 117, 125 A. 2d 354 (1956), (also written by Chief Justice Charles Alvin Jones) that this Court held improper an attempted removal of an appointed public officer. This was so throughout the many cases — as summarized in the present dissenting opinion of Justice Benjamin E. Jones — that came before our Court on this subject. Second, the Constitutional Debates are perfectly clear that no restriction on the pleasure of the appointing power to remove was intended. Third, the doctrine that the legislature might restrict the pleasure of the appointing power to remove first arose as dicta and was repeated only in very limited terms in cases dealing solely with elected officers. These cases are discussed below. Fourth, we have many times approved removal of public officers appointed to statutorily-created of*580fices under provisions permitting removal only for cause (a much more compelling situation for finding a legislative intent to limit the removal power than a case, as here, presenting nothing but a provision for staggered terms). Fifth, we have previously held in two cases that removals were proper even though the incumbents filled legislatively-created offices on a staggered term basis. Sixth, we have never before applied the federal precedents concerning removal to a ease before us even though several of our cases in which dismissal was upheld deal with agencies exercising some quasi-judicial functions. The length to which the majority opinion goes has contradicted so much history, case law and the needs of responsible public service •that I can only express my complete disagreement with a feeling of hopeless resignation before the magnitude of its error.
I know of no doctrine of law which states that a “constitution” is written only for the age in which it is promulgated. And so, I assume that the provisions of Article VI, §4, of our present state Constitution, including the provision for removal of appointed public officers, are as applicable today as they were in 1874. I find nothing in the second sentence of that section limiting its applicability to constitutional officers only, and the debates at the Constitutional Convention of 1873 are absolutely clear that no such limitation was intended. The opinion of the majority ignores these debates, recognizing their lack of support for its position, in appalling fashion. We deal here not with the interpretation of ambiguous statutory language, where we find little help in the Legislative Journal and where, in fact, by our past decisions we are prohibited from referring to the Journal, but with an extensive, full-scale discussion of constitutional language heatedly debated at Constitutional Convention and unambiguously set forth in explicit language — an authority long recog*581nized as a proper source of constitutional interpretation. Moreover, no court has paid more deference to historical origins and discussions of constitutional provisions than has the Supreme Court of the United States,1 and I find the majority’s attempt to support its head-in-the-sand approach on this point lamentable.
The explicit language and original intent of the constitutional provision in question being so clear to the contrary, how have we arrived at the present state of confusion in which we pay homage to a legislative power to restrict removal? In my opinion we have done so through a series of judicial glosses, usually irrelevant to the case at hand and never examined with care. The doctrine was first expressed in Bowman’s Case, 225 Pa. 384, 74 Atl. 203 (1909), where the validity of the removal under a statute of an elected justice of the peace (a constitutional officer) was questioned, the statutory removal method being different and easier than the method provided for elected officers in the third sentence of Article VI, §4. The Bowman Court held the statutory method invalid and, in bad dictum, ventured beyond that precise issue to say that nonconstitutional officers may not be within the constitutional provisions for removal. This dictum, needless to say, is the heart of the present problem; and we might question why Bowman’s Court would even bother to make such a statement under the circumstances.
To my mind, it was exactly “the circumstances” of Bowman’s Gase which influenced the Court to say what it did. The third sentence of Article VI, §4, provides for removal of elected officers, for cause, by the Gov*582eruor, after notice and hearing, upon the address of two-thirds of the Senate. I can recall no instance of a removal under this provision; but even if my recollection ■be faulty, it takes little thought to realize that removal under it is a most difficult process. If it were the sole method of removal for nonconstitutional officers, as Bowman’s Case said it is for constitutional ones, hundreds of elected public officers would hold office in •a way hardly consonant with the needs of a democratic society.2
Additionally, this third sentence is a protective provision, guaranteeing3 that elected constitutional officers shall not be removed except under the most unusual circumstances. Common sense dictates that such protection is not justified on a universal scale and should not be extended unduly.
Contrast the position of an appointed officer. Unlike the conflict between a cumbersome constitutional method of removal and statutory attempts to ease the burden where an elected officer is involved, the simple constitutional method for removal of appointed officers is always posed against legislative attempts to make the removal more difficult or impossible.4 Thus, the problem has always been presented in diametrically opposed situations — in the one case, whether the legislature may facilitate an otherwise difficult removal; in the other case, whether it may impede or prevent an *583otherwise easy removal. Accordingly, whatever illogie may be present in limiting the third sentence to constitutional officers only, while applying the second sentence to all officers — constitutional and statutory alike —it is a highly rational illogie. The needs of republican government are certainly best served when its appointed officials are immediately responsible and responsive to their superiors and not immunized from removal by the latter. Usually, the appointing power is itself lodged in an elected officer, and his mandate to effect policies advocated by him should not be thwarted by subordinates. Elected officers, on the other hand, deserve somewhat greater protections; and both the Constitution and the relevant statutes recognize this. Therefore, while I admit to a superficially inconsistent approach in our judicial analysis of these matters, it is an approach keyed to the best tradition and duty of the judiciary in the field of public law— that of applying our basic document of government in the light of that philosophy of government which gave it birth, wMch sustained it through the years and which has contributed to making our governmental institutions bulwarks of a free democratic society in 1960 as well as in 1874.
The contradictions found in the subsequent case-by-case history are well summarized in the dissenting opinion of Justice Benjamin B. Jones and can best be explained by recognizing that in no case was a careful reappraisal made. However, one case is so important that it must be examined. Milford Township Supervisors’ Removal Case, 291 Pa. 46, 139 Atl. 623 (1927), again involved an attempt to remove elected officials, this time nonconstitutional ones. Under the applicable 1917 statute a petition was brought in the local court of quarter sessions to remove township supervisors allegedly guilty of derelictions of duty. The Milford Court upheld this resort to the statutory proceedings; *584but instead of relying on the necessities of such a holding, as discussed above, it decided that Article XII, §1, of the Constitution impliedly extended a right to the legislature to limit application of Article YI, §4, where a nonconstitutional officer was involved.
Now, Article XII, §1, is a perfectly innocuous and reasonable provision. It gives to the General Assembly power to provide for the election or appointment of officers whose selection is not provided for in the Constitution. As Buckalew pointed out,5 this power would undoubtedly have so existed without inclusion of Article XII, §1, in the Constitution. On its face it simply represents an attempt to foresee certain future governmental requirements. It clearly has nothing at all to do with the removal of public officers.
The observation in the Milford case that, where the legislature has provided for selection of an officer for a definite term and has set forth a removal method in the statute, such legislative expression supersedes Article VI, §4, because otherwise Article XII, §1, would be transgressed, is untenable. That a statute may provide for the election or appointment of an officer is a matter wholly distinct from removal. Our Constitution itself is replete with provisions for selection of officers — all separate from its removal provisions. These two powers obviously may conflict — as where a person serving a fixed term is removed for misbehavior before the expiration of his term — but this is a conflict required by our governmental structure and principles, not a conflict to be avoided and abhorred.
Other aspects of the Milford case are equally puzzling. The chief precedents relied upon to sustain the Court’s position in that case were Commonwealth ex rel. Braughler v. Weir, 165 Pa. 284, 30 Atl. 835 (1895), *585and Arthur v. Philadelphia, 273 Pa. 419, 117 Atl. 269 (1922). The former caso involved a legislative attempt to abolish completely an office which it had created previously, an attempt which was upheld by the Court. Obviously, the elimination of an office poses quite a different problem from the removal of an incumbent of an existing office and is wholly irrelevant to the latter issue.6 Legislative power to abolish unneeded positions established by it is unquestionable; legislative power to regulate removal of an officer, however, raises a constitutional question unrelated to problems of abolishing an office.
The Milford Court’s treatment of the Arthur case is even more disquieting. Arthur is cited as authority for the proposition that the legislature may limit the removal power under the second sentence of Article VI, §4. In fact, the Arthur case can be cited for only two principles, both of which lead to a conclusion completely contrary to its use in the-Milford opinion. First, Arthur recognized the power of the legislature to regulate dismissals of “employees” who properly qualified under statutory civil service provisions. Second, Arthur held that the legislature could not limit the appointor’s power to remove persons appointed by him who qualified as “officers” under the Constitution by including those persons in the civil services. The actual result in the Arthur case was a holding that a bureau chief, an “officer,” could be dismissed at the pleasure of the appointing power notwithstanding the statute in question and that insofar as the statute attempted to restrict his removal, it was unconstitutional. These conclusions, clearly, are exactly the opposite of the expression appearing in Milford.
*586Again, we might ash why the Court in Milford so strained to overreach the problem before it, remembering that the Milford case involved only nonconstitutional elected officers and could have been decided upon the distinctions discussed above between removal of elected and appointed officers. No obvious answer is discernible although the Court does evince concern over the possibility that thousands of local election officials would be virtually irremovable if the third sentence of Article VI, §4, were held to be the exclusive method of removing elected officers. This conjectured concern has no relevance to the problem of removing appointed officers, and it remains a mystery why the latter was so mistreated. Also unanswered remains the question of election officers, themselves constitutionally provided for (Article VIII, §14).7
The final and crowning mystery of the Milford case appears in the Court’s concluding language: “. . . although article VI, Section 4, is not limited to what are frequently termed constitutional officers, it is not applicable where the legislature, having the right to fix the length of a term of office, has made it determinable, by judicial proceedings, on other contingencies than the mere passage of time. . . .” 291 Pa. 46, 52, 139 Atl. 623, 625. Considering that we are now concerned with legislative limitations upon removal by resort to fixed terms, staggered terms, cause provisions, etc., we may well wonder how any court could arrive at the present result by relying upon the Milford case. Even Milford, in ceding power to the legislature to restrict removals, did so only in the above-quoted terms: where the legislature provides a method of removal which requires a judicial proceeding. To understand this very restricted legislative power, we need go back only a few sentences in the opinion where the Court *587expressed its conviction that the legislature should be allowed to implement the first sentence of Article VI, §4 (providing for removal upon conviction of misbehavior in office or other infamous crime), by a general act permitting removal upon judicial decision that an officer has not behaved well while in office.
Thus, the Milford case concludes with principles not even remotely justifying the present use made of that case, a use which has led to the current confusion without any reappraisal of Article VI, §4. My own view is that we should and must restore to that section its original meaning rather than create the confusion that is occasioned by the majority opinion.
The created confusion is aggravated by the majority’s attempt to seek refuge in the Milk Control Law to sustain the view that the legislature may limit the power to remove an appointee. First, the fact that the legislature, in that law, actually has exercised such a power simply begs the question since the issue before us is whether it enjoys the constitutional right to exercise the power. Second, the majority again either overlooks or ignores the established case law which has given the Milk Control Commission the same status as the Public Utility Commission; that is, both are legislative agents subject solely to the will of the legislature. In fact, the legislature is the appointing power as we pointed out in Commonwealth ex rel. Woodruff v. Benn, 284 Pa. 421, 131 Atl. 253 (1925), a Public Utility Commission case.
That the Milk Control Commission has similar status has already been clearly determined. In upholding the constitutionality of the Milk Control Act initially, in Rohrer v. Milk Control Board, 322 Pa. 257, 186 Atl. 336 (1936), this Court adopted the dissenting opinion of then President Judge Keller of the Superior Court who flatly stated that the Milk Control Board was “the legislature’s agent” and that he saw *588no difference between the Milk Control Act and the Public Service Company law. 322 Pa. 257, 277. We reaffirmed this principle in Snyder v. Barber, 378 Pa. 377, 106 A. 2d 410 (1954) ; and I can now conclude nothing other than that members of both the Public Utility Commission and the Milk Control Commission may not be removed at pleasure by the Governor because he is not the “appointing power” and that this result would follow even in the absence of the statutory language of the Milk Control Law quoted in the majority opinion.
Thus, I conclude that there exists no legislative power to restrict the pleasure of the appointing power to remove an appointed officer. On this conclusion alone I am content to hold that the present appellee’s removal was proper. However, the majority’s opinion requires some additional comment.
Justice Benjamin E. Jones’ dissenting opinion treats carefully and extensively the question of legislative intent to restrict removal once we assume its power to do so exists. On this assumption only — with which I, of course, disagree — I am in complete accord with his views and would add only a few words.
First, as is pointed out, the “staggered term” doctrine overrules both Commonwealth ex rel. Houlahen v. Flynn, 348 Pa. 101, 34 A. 2d 59 (1943), and Commonwealth ex rel. Reinhardt v. Randall, 356 Pa. 302, 51 A. 2d 751 (1947). Yet, the majority’s opinion makes no mention of these prior decisions, as indeed they were ignored in the Watson opinion. This fact, I find, contributes to my feeling that the majority’s opinion is hardly the result of careful thought and reflection.
Second, I find it incredible that we now hold staggered terms to reveal an implied legislative intent to prevent removal when we have held so often previously that explicit legislative language forbidding removal *589except for cause was ineffective against the constitutional language.8 The present holding departs from the path of logic in this respect.
Third, I have not yet discerned what magic the majority finds in staggered terms as a matter of good administration which imparts such a powerful effect to their use. True, the hope must be that staggered terms will permit a certain continuity in governmental offices ; but this hope presupposes that the powers of office will be properly and effectively exercised. I am sufficiently committed to the theory of executive responsibility that I cannot attribute to the use of staggered terms the power to insulate an executive appointee from removal as a matter of good governmental administration any more than I can do so as a matter of constitutional doctrine.
Beyond the issues of legislative power and legislative intent, the writer of the majority opinion has added certain gratuitous observations to his opinion which have the support neither of a majority of this Court nor of existing law. Neither of the parties to this case presented a single word to us — orally or in briefs — which would indicate that either considered the federal cases remotely helpful; yet the writer of the majority opinion presents them to substantiate his otherwise unsupportable opinion. The parties’ non-reliance is justified — until now no Pennsylvania case has ever referred to the federal cases.
My shock at this approach is epitomized best by reference to a single sentence in the opinion, “Nor is it of presently material significance that the Constitution of the United States, under which the cases above cited arose, does not contain a provision, such as Article VI, Section 4, of the Pennsylvania Constitution.” To this, I ask hopelessly, “Why isn’t it?” It is precisely because *590our state Constitution does 'contain such explicit language that the federal doctrine has always been and still is inappropriate to our cases; any counsel who argued otherwise before us would, I am sure, be singularly unsuccessful and justifiably criticized.
The opinion goes on to imbue the Pennsylvania Labor Relations Board with unusual qualities: Unquestionably, part of its functioning is quasi-judicial in nature just as part is purely executive.9 However, to find legislative power in the Board’s right to promulgate rules necessary to carry out its own powers goes well beyond traditional thought which has limited such a power to rate-making10 and determining prices.11 Even this Court — in fact, the writer of the present majority opinion — has relegated our most famous decision in this field, the Benn case, to the category of “truly sm generis.”12
Finally, we have in the past upheld the removal of quasi-judicial officers without even questioning the removals because of their quasi-judicial status. Commonwealth ex rel. Houlahen v. Flynn, supra, involved removal of a member of a Board of Property Assessment Appeals and Reviews; and both Commonwealth ex rel. Kelley v. Clark, 327 Pa. 181, 193 Atl. 634 (1937) and Suermann v. Hadley, 327 Pa. 190, 193 Atl. 645 (1937), support the same conclusion. The constitutional protection from removal given to judges of courts of record involves far different considerations, for such judges are not appointed other than to fill a vacancy *591until an election can be held. The appointing power— The Governor — simply is an instrument by which an independent branch of government is maintained until the normal process of selection takes place. A member of the Labor Relations Board — an agency integrated wholly into the executive branch of our state government — is hardly in a position to claim a similar protection.
In summation, therefore, I find myself at odds with the opinion of the Court in every respect, including the personal observations of its writer which are not adhered to by a majority of the Court. Its failure to deal ■with the cogent history of Article VI, §4, its studied avoidance of existing precedent13 — or the lack of precedent regarding the quasi-judicial issue — and its strained and incorrect reliance upon the Milk Control Law all lead me to conclude that the present decision and opinion represent no more than an attempt to sustain by sheer weight of words the Watson decision — itself indefensible on all points.
For the reasons stated, I would reverse the order of the court below and enter judgment for appellants.

 E.g., Pollock v. The Farmers’ Loan & Trust Company, 157 U. S. 429 558-570 (1895); Knowlton v. Moore, 178 U. S. 41, 95-106 (1900); Everson v. Board of Education of the Township of Ewing, 330 U. S. 1, 8-13 (1947); Cohens v. Virginia, 19 U. S. (6 Wheat.) 264, 417-420 (1821).


 Accordingly, our laws provide otlier methods of removal of elected nonconstitutional officers. E.g., Act of May 4, 1927, P. D. 519, §905, added by the Act of July 18, 1935, P. L. 1290, §2, 53 PS §45905; Act of June 24, 1931, P. D. 1206, §604, 53 PS §55604.


 Whether Bowman’s Case itself is still the law insofar as even constitutional officers are concerned is actually not a closed question, as witness this Court’s query concerning election officers in the Milford Township Supervisors’ Removal Case, 291 Pa. 46, 48, 139 Atl.. 623, 624 (1927).


 Except upon conviction of misbehavior in office, of course.


 Buckalew, An Examination of the Constitution of Pennsylvania (1883) 228.


 Unless, of course, the abolishment of the office is just a subterfuge to remove the incumbent. Suermann v. Hadley, 327 Pa. 190, 193 Atl. 645 (1937), supports both the text’s and this note’s statements.


 See note 3, supra.


 See dissenting opinion of Mr. Justice Benjamin R. Jones.


 Act of June 1, 1937, P. L. 1168, as amended, §§7, 10,


 Commonwealth ex rel. Woodruff v. Benn, 284 Pa. 421, 434, 131 Atl. 253 (1925).


 Snyder v. Barter, 378 Pa. 377, 106 A. 2d 410 (1954) ; Rohrer v. Milk Control Board, 322 Pa. 257, 186 Atl. 336 (1936).


 Watson v. Pennsylvania Turnpike Commission, 386 Pa. 117, 127, 125 A. 2d 354 (1956).


 The extent to which precedent has been ignored goes even further than indicated in the text. All attorneys general (most recently Schnader, Reno, Duff, Ohidsey and Woodside) had, prior to the Watson ease, explicitly advised their respective governors that Ihe governor could at his pleasure remove any appointee (excepting members of the Public Utility Commission). Moreover, no attorney general since 1874 had ever indicated that any restriction on the Governor’s power to remove his appointees at pleasure existed. Finally, Governor Martin in 1943 actually removed summarily a member of the Pennsylvania Labor Relations Board.